Name: Commission Regulation (EEC) No 947/82 of 22 April 1982 amending the arrangements for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 4. 82 Official Journal of the European Communities No L 113/5 COMMISSION REGULATION (EEC) No 947/82 of 22 April 1982 amending the arrangements for imports of certain textile products originating in Taiwan abovementioned Regulation (EEC) No 681 /81 to take account of the requirements of the Community market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administration Committee set up under Article 10 of Regulation (EEC) No 1023/70 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas ('), and in particular Articles 2 and 11 thereof, Whereas Community quantitative quotas for the importation of certain textile products originating in Taiwan were established by Commission Regulation (EEC) No 3020/77 of 30 December 1977 (2) for the period 1 January 1978 to 31 December 1982 ; whereas those import arrangements were maintained by Council Regulation (EEC) No 255/78 of 7 February 1978 (3), pending the introduction of definitive arrangements ; Whereas the quantitative quotas established by the said Regulation (EEC) No 3020/77 were last adjusted by Commission Regulation (EEC) No 681 /81 (4); Whereas it has been found necessary to increase certain of the quantitative quotas established by the HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 681 /81 is hereby amended in accordance with the Annex to this Regu ­ lation in respect only of the year 1982. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 April 1982. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 124, 8 . 6 . 1970, p . 1 . (2) OJ No L 357, 31 . 12. 1977, p . 51 . (3) OJ No L 39, 9 . 2. 1978 , p . 1 . ( «) OJ No L 76, 21 . 3 . 1981 , p. 1 . No L 113/6 Official Journal of the European Communities 27. 4 . 82 ANNEX Cate ­ gory CCT heading No NIMEXE code (1982) Description MemberStates Units Quantitative limits from 1 January to 31 December 1982 97 59.05 Nets and netting made of twine, cordage D Tonnes 82 or rope, and made up fishing nets of F 53 yarn, twine, cordage or rope : I 9 BNL 38 UK 38 59.05-11 ; Nets and netting made of twine, IRL 42 21 ; 29 ; 91 ; cordage or rope and made up fishing DK 17 99 nets of yarn, twine, cordage or ropes GR 205 EEC 484